1. Is the defendant indebted to the plaintiff, and if so, in what amount? Answer: "No."
2. Is the plaintiff's claim barred by the statute of limitations? Answer: "No."
The court set aside the verdict on the second issue and rendered judgment against the plaintiff upon the first issue. Plaintiff appealed. *Page 120 
A former case between the same parties was (114)   brought to this Court and is reported 171 N.C. 697. In that case it was adjudged that the claim was not due at commencement of that action, and the judgment of nonsuit was sustained. This is substantially the came case as the former, where the facts are set out in the report of the case and in the opinion of the Court. The second issue was therefore answered correctly. But setting it aside is an immaterial matter in the view we take of the case.
The plaintiff contended that the drafts sued on and described in the 171 N.C. report of the case were obligations of the drawer, Harkins, and were given full value and to be paid by the drawee, Douglas, when he collected the money from the U.S. Government.
The defendant contended that the drafts were not given for value, but solely to enable plaintiff to collect from Douglas the fees from the U.S. Government, which fees had been assigned to plaintiff by Harkins, on 18 February, 1880, the date of the drafts.
After stating the evidence and contentions of the parties, his Honor charged the jury: "If you find as a fact and are satisfied by the greater weight of the evidence that these drafts were given to the plaintiff for value, and that they have not been paid, and they are now due, I charge you it would be your duty to answer the first issue `Yes, and in the sum of $1,400, with interest from 18 February, 1880'; but if you do not find that these drafts were given for value, why it would be your duty to answer the first issue `No.'"
We think the charge on the first issue was correct and practically reduced the controversy to one of fact, which has been settled by the jury's finding on the first issue.
No error.
Cited: Moore v. Harkins, 179 N.C. 169; Moore v. Harkins, 179 N.C. 528. *Page 121